U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                           No. ACM 39304 (f rev)
                          ________________________

                             UNITED STATES
                                 Appellee
                                      v.
                           Homaira KHALJI
                 Captain (O-3), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                            Upon further review
                           Decided 29 April 2019
                          ________________________

Military Judge: Joseph S. Imburgia.
Approved sentence: No punishment. Sentence adjudged 4 April 2017 by
GCM convened at Dyess Air Force Base, Texas.
For Appellant: Major Mark J. Schwartz, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Lieutenant
Colonel G. Matt Osborn, USAF; Mary Ellen Payne, Esquire.
Before JOHNSON, DENNIS, and LEWIS, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________
PER CURIAM:
    Appellant was originally convicted, contrary to her pleas, of one specifica-
tion of drunk on duty and one specification of wrongful use of cocaine in viola-
tion of Articles 112 and 112a, Uniform Code of Military Justice (UCMJ), 10
U.S.C. §§ 912, 912a. The adjudged and approved sentence consisted solely of a
dismissal.
               United States v. Khalji, No. ACM 39304 (f rev)


    In United States v. Khalji, No. ACM 39304, 2019 CCA LEXIS 38 (A.F. Ct.
Crim. App. 31 Jan. 2019) (unpub. op.), this court set aside and dismissed with
prejudice Appellant’s conviction for wrongful use of cocaine. We also set aside
the sentence but authorized a rehearing. The case was returned to the conven-
ing authority for action consistent with our opinion.
   On 27 March 2019, the convening authority once again approved Appel-
lant’s conviction for drunk on duty but, having found a rehearing on the sen-
tence impracticable, approved a sentence of no punishment in accordance with
Rule for Courts-Martial 1107(e)(2)(C)(iii).
   Upon further review, the approved findings and sentence are correct in law
and fact, and no error materially prejudicial to Appellant’s substantial rights
occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c) (2016).
Accordingly, the approved finding and sentence are AFFIRMED.


                    FOR THE COURT



                    CAROL K. JOYCE
                    Clerk of the Court




                                      2